t c memo united_states tax_court joseph john martella petitioner v commissioner of internal revenue respondent docket no filed date p failed to file federal_income_tax returns for the and years r determined deficiencies and additions to tax which p contested primarily on the basis of inapplicability of the filing requirement and tax_protester arguments held p is liable for deficiencies in his income taxes and additions to tax under sec_6651 and sec_6654 i r c for and joseph john martella pro_se fred e green jr for respondent memorandum findings_of_fact and opinion wherry judge for petitioner’s taxable_year respondent determined a federal_income_tax deficiency in the amount of dollar_figure and an addition_to_tax pursuant to sec_6651 in the amount of dollar_figure for petitioner’ sec_2001 taxable_year respondent determined a federal_income_tax deficiency in the amount of dollar_figure and additions to tax pursuant to sec_6651 in the amount of dollar_figure and pursuant to sec_6654 in the amount of dollar_figure after concessions the issues for decision are whether petitioner is liable for a deficiency in the amount of dollar_figure for taxable_year whether petitioner is liable for a deficiency in the amount of dollar_figure for taxable_year whether petitioner is liable for additions to tax under sec_6651 and sec_6654 and unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent conceded in his pretrial memorandum the sec_6651 addition_to_tax for both and and sought a correlative increase in the sec_6651 addition_to_tax for both years the appropriate sec_6651 addition_to_tax for both years is to be calculated per rule as it appears that the sec_6651 additions to tax as shown on the notice_of_deficiency are in error as they exceed the 25-percent aggregate maximum as permitted by this section at trial respondent stated that the parties agreed that petitioner is liable for federal_income_tax deficiencies in the amounts of dollar_figure and dollar_figure for the years and respectively petitioner at trial sought to discuss only his liability for additions to tax however his main argument on brief and in his pretrial memorandum was that he was not liable for an income_tax given petitioner’s arguments the court considers both the deficiency and the additions to tax issues whether the court should impose a penalty sua sponte under sec_6673 findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time this petition was filed petitioner resided in henderson nevada on date petitioner signed form_2848 power_of_attorney and declaration of representative designating milton h baxley ii mr baxley and bryan malatesta mr malatesta a texas certified_public_accountant as his representatives for tax matters regarding form_1040 u s individual_income_tax_return before the internal_revenue_service for the taxable years petitioner did not file a federal_income_tax return for either the or taxable_year the last time petitioner filed a tax_return was either in the year or it was during or that petitioner decided he was not liable for filing income_tax returns on date the internal_revenue_service service wrote petitioner a letter entitled request for your tax_return informing petitioner that respondent did not receive a mr baxley and mr malatesta also represented petitioner during the levy of his nonemployee income from beyer entertainment group with respect to petitioner’s tax_year deficiency form_1040 for from petitioner petitioner’s representative mr malatesta responded to this letter and requested the authority referencing code and regulation or statute that requires joseph j martella to file a form_1040 i have seen no documents that require my client to file such a form mr malatesta further informed respondent that his client will file any form due upon receipt of the verified statement signed under the penalty of perjury by someone in the irs who has the authority and firsthand knowledge pursuant to sec_6061 and sec_6065 or any copy of a judgment ordering my client to file the form mr malatesta drafted and attached to his response letter a form which he called a verified satement sic i __________________ pocket commission serial no ____________ hereby affirm that joseph j martella is obligated by law to file a form ______ tax_return my demand that joseph j martella file the form_1040 is authorized by law i am an authorized agent of the united_states government and acting within delegated authority as evidenced by the documents i have produced for bryan d malatesta cpa this statement is made under penalty of perjury and is true correct complete and not misleading __________________________________ signature and title mr malatesta’s closing remarks notified the service that it had a firm offer to file the form_1040 my client gives his firm promise to file any form legally required_by_law upon receipt of the requested documents on date the service responded to mr malatesta’s letter by informing petitioner and mr malatesta that a search for petitioner’ sec_2001 tax_return was unsuccessful further the service stated that its records showed that in petitioner had nonemployee compensation income of dollar_figure and that if petitioner had net_earnings of dollar_figure or more from non-employee compensation he needed to file a schedule se and pay self-employment_tax petitioner testified that he viewed several internet web sites proclaiming that there was no law that required him to file a form_1040 and no law that made him liable for an income_tax at trial and on brief petitioner cited the fact that internal_revenue_service commissioner mark everson during a press conference on date did not provide petitioner with a satisfactory answer for petitioner to determine which law made petitioner liable for an income_tax and which law required petitioner to file a federal tax_return on date respondent issued petitioner notices of deficiency determining deficiencies and additions to tax for the and taxable years as stated above i contentions of the parties opinion petitioner contends that he should not be liable for any income taxes or additions to tax because he believes that there is no law requiring him to file a federal tax_return and no law that makes him liable for an income_tax he argues that the information found on various internet web sites and the fact that no one has answered the questions what law requires me to file a and what law makes me liable to pay an income_tax allow him to conclude that there is no law that makes him liable for an income_tax respondent claims that since petitioner did not file a federal_income_tax return for both the and taxable years he is liable for an addition_to_tax under sec_6651 for and furthermore as petitioner did not make any estimated_tax payments during respondent asserts that petitioner is also liable for an addition_to_tax under sec_6654 for ii petitioner’s tax_liability a burden_of_proof respondent’s determination of petitioner’s tax_liability is presumed correct and petitioner bears the burden of proving that the determination is improper rule a 290_us_111 although sec_7491 may shift the burden to respondent in specified circumstances petitioner here the court informs petitioner that our tax system the code and the tax_court have been firmly established as constitutional 737_f2d_1417 5th cir 611_f2d_1226 8th cir specifically the court notes that the federal_income_tax laws are constitutional the whole purpose of the 16th amendment was to relieve all income taxes when imposed from apportionment and from a consideration of the source whence the income was derived 82_tc_403 did not satisfy the prerequisites under sec_7491 and for such a shift the commissioner bears the burden of production in any court_proceeding with respect to an individual’s liability for penalties or additions to tax sec_7491 to meet this burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty or addition_to_tax 116_tc_438 in instances where an exception to the penalty or addition_to_tax is afforded upon a showing of reasonable_cause the taxpayer bears the burden of showing such cause id pincite b filing requirement the code imposes a federal tax on the taxable_income of every individual sec_1 gross_income for the purposes of calculating taxable_income is defined as all income from whatever source derived sec_61 this means that compensations for services including fees commissions and fringe_benefits are considered sources of gross_income sec_61 every u s resident individual whose gross_income for the taxable_year equals or exceeds the exemption_amount is with enumerated exceptions not applicable here required to make an income_tax return sec_6012 petitioner had gross_income totaling dollar_figure from self-employment for and gross_income totaling dollar_figure from self-employment for the filing thresholds for a taxpayer filing as a single_person for taxable years and were dollar_figure and dollar_figure respectively petitioner’s gross_income in and exceeded these filing thresholds and petitioner was therefore required to file an income_tax return c petitioner’s taxable_income petitioner did not present any witnesses in support of his position nor did he address his underlying tax_liability either at trial or on brief instead petitioner reiterated his position that he was not liable for an income_tax because he was not satisfied that there was any law that required him to pay an income_tax presumably many facts relevant to a determination of petitioner’s taxable_income would be peculiarly within petitioner’s personal knowledge and purview the fact that petitioner did not offer any evidence regarding his taxable_income and did not call any witnesses is an indication that any facts which could have been presented by him at trial would have been unfavorable to his position see 886_f2d_1237 9th cir affg 89_tc_1063 6_tc_1158 although the parties agreed to a lesser deficiency than the dollar_figure amount determined in the notice_of_deficiency for this adjustment did not affect petitioner’s total gross_income for the rule is well established that the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable affd 162_f2d_513 10th cir see also little v commissioner tcmemo_1996_270 the wichita terminal presumption generally applies where the party failing to produce the evidence has the burden_of_proof petitioner had the opportunity to call witnesses to testify and present evidence on his behalf however petitioner did neither the court therefore sustains the deficiency determined by respondent iii additions to tax sec_6651 provides for a 5-percent addition_to_tax for each month or portion thereof that the tax_return is filed late not to exceed percent in the aggregate unless such failure_to_file is due to reasonable_cause and not due to willful neglect although not defined in the code reasonable_cause is viewed in the applicable regulations as the exercise of ordinary business care and prudence sec_301_6651-1 proced admin regs see also 469_us_241 willful neglect can be interpreted as a conscious intentional failure or reckless indifference united_states v boyle supra pincite with respect to sec_6651 additions to tax this is subject_to the agreement between the parties to reduce the deficiency to dollar_figure for due to petitioner’s substantiation of certain deductions see also supra note reliance on misguided constitutional beliefs is not reasonable 680_f2d_1268 n 9th cir see also 611_f2d_1226 8th cir on the basis of the record in this case the court concludes that respondent’s burden of production has been met petitioner is not entitled to rely on the advice of unofficial non- governmental third parties provided on an internet web site and petitioner did not allege that such third-party information constituted advice from a tax expert see united_states v boyle supra pincite one does not have to be a tax expert to know that tax returns have fixed filing dates and that taxes must be paid when they are due 115_tc_269 holding that reliance on lawyer with extensive experience in subject area constituted reasonable_cause affd 271_f3d_763 8th cir in addition petitioner stated with respect to the and or taxable years that he decided in my own mind that i wasn’t liable for income_tax and i stopped filing returns petitioner admits that he did not file a tax_return for either the year or his unreasonable conclusion that he had no duty to file a return or pay tax based on his faulty research and internet contacts does not constitute reasonable_cause therefore the court sustains the imposition of additions to tax under sec_6651 for and sec_6654 provides for an addition_to_tax for failure to pay estimated income_tax where there has been an underpayment of estimated_taxes by a taxpayer respondent produced evidence that petitioner did not pay any estimated_tax for since the court finds that petitioner’s situation does not fall within any of the specified exceptions under sec_6654 petitioner is also liable for this addition_to_tax iv sec_6673 penalty sec_6673 allows this court to award a penalty to the united_states in an amount not in excess of dollar_figure for proceedings instituted by the taxpayer primarily for delay or for proceedings in which the taxpayer’s position is frivolous or groundless a petition to the tax_court or a tax_return is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir imposing penalties on taxpayers who made frivolous constitutional arguments in opposition to the income_tax courts have ruled that tax_protester arguments and defenses to the filing requirement such as petitioner has apparently espoused are groundless and wholly without merit ginter v southern supra pincite see also williams v commissioner tcmemo_1999_277 morin v commissioner tcmemo_1999_240 sochia v commissioner tcmemo_1998_294 all of which imposed a sec_6673 penalty for tax_protester arguments groundless litigation diverts the time and energies of judges from more serious claims it imposes needless costs on other litigants once the legal system has resolved a claim judges and lawyers must move on to other things they cannot endlessly rehear stale arguments both appellants say that the penalties stifle their right to petition for redress of grievances but there is no constitutional right to bring frivolous suits see 461_us_731 103_sct_2161 76_led_277 people who wish to express displeasure with taxes must choose other forums and there are many available coleman v commissioner supra pincite respondent has not sought a sec_6673 penalty in this case because petitioner did eventually work cooperatively with respondent to help resolve the alleged tax deficiencies themselves and because petitioner was not previously fully warned of the sec_6673 penalties the court declines to impose such a penalty today nevertheless the court notes petitioner submitted frivolous documents to the court in the form of copies of internet web site pages and copies of advertisements which provided specious arguments against the filing of an income_tax return petitioner at trial and on brief contended that no law made him liable for an income_tax or required him to file a form_1040 the court explicitly admonishes petitioner that he may in the future be subject_to a penalty under sec_6673 for any proceedings instituted or maintained primarily for delay or for any proceedings which are frivolous or groundless the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing and concessions made by respondent decision will be entered under rule
